                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE

MS. MADDIE SINGER,

        Plaintiff,

v.                                                   Case No.
                                                     JURY DEMANDED
THE UNIVERSITY OF
TENNESSEE HEALTH
SCIENCES CENTER,

        Defendant.


                                COMPLAINT FOR DAMAGES


        COMES NOW, Ms. Maddie Singer (hereinafter, “Ms. Singer” or “Plaintiff”), by and

through undersigned counsel, and for her complaint against the University of Tennessee Health

Sciences Center (hereinafter, “UTHSC” or “Defendant”) and states as follows:

                               NATURE OF THE COMPLAINT

     1. This is a case for wrongful termination based on Defendant’s discriminatory treatment of

        Ms. Singer based on Ms. Singer’s sex, specifically her nonconformity with gender

        stereotypes, and based on her transgender identity.

     2. UTHSC hired Ms. Singer in about 2010.

     3. UTHSC hired Ms. Singer because UTHSC enjoyed a long and profitable relationship

        with Ms. Singer which dated back to 2002, during which time Ms. Singer operated a

        private anopsologist practice.

     4. Upon UTHSC’s hiring of Ms. Singer, Ms. Singer worked for UTHSC as an

        anaplastologist, a professional who creates facial prosthetics for patients who have been

        injured or disfigured in the course of medical treatments.

                                                 1
5. Ms. Singer’s work creating prosthetics included work for St. Jude’s juvenile cancer

   patients and military veterans at the Memphis Veterans’ Administration.

6. From the time of UTHSC’s hiring of Ms. Singer until 2013, Ms. Singer presented herself

   in conformity with the gender she was assigned at birth, male.

7. Ms. Singer began transitioning to female in or about 2013, and began presenting herself

   as female in her day-to-day life in or about June 2015.

8. In or about June 2017, Dr. Timothy Hottel stepped down from his position as Dean of the

   College of Dentistry.

9. UTHSC appointed Dr. John Covington as Interim Dean of the College of Dentistry

   shortly after Dr. Hottel stepped down.

10. UTHSC, through Dr. Covington as Interim Dean of the College of Dentistry,

   discriminated against Ms. Singer, based on her non-conformity with traditional gender

   roles and because of her transgender identity when it terminated Ms. Singer’s

   employment on [insert date of termination].

                                JURISDICTION AND VENUE

1. This Court has original federal question jurisdiction pursuant to 28 U.S.C. §1331 because

   Plaintiff’s claims arise under the laws of the United States, specifically, 42 U.S.C. §

   2000.

2. The Western District of Tennessee, Western Division, has personal jurisdiction over

   Defendant because Defendant conducts business in this Judicial District.

3. Venue is proper in this District pursuant to 28 U.S.C. § 1319(b) because a substantial part

   of the events giving rise to the claim occurred in this District and because Defendant can

   be found in this District.



                                             2
4. Further, Plaintiff has exhausted her administrative remedies through the Equal

   Employment Opportunities Commission and was issued her Notice of Right to Sue on or

   about April 8, 2019.

                                       PARTIES

5. Plaintiff Maddie Singer is an adult resident of Memphis, Shelby County, Tennessee.

6. Defendant employed Plaintiff in as an anaplastologist in the College of Dentistry, from

   approximately 2010 until about June 30, 2018.

7. , UTHSC is a subdivision of the University of Tennessee.

8. The University of Tennessee is a land grant university established and authorized under

   the laws of the State of Tennessee, which provides undergraduate and graduate

   educational programs at various campuses throughout Tennessee.

9. The University of Tennessee, and by extension UTHSC, is an instrumentality of the State

   of Tennessee, and is administered by the UT Board of Trustees.

10. Upon information and belief, Defendant UTHSC’s principal place of business is located

   at 910 Madison Avenue, Memphis, Tennessee 38163.

11. Ms. Singer worked for UTHSC at its Memphis, Tennessee location.

12. Upon information and belief, and pursuant to Rule 4(j)(2)(B) of the Federal Rules of

   Civil Procedure, UTHSC may be served with process through the Attorney General of the

   State of Tennessee, Herbert H. Slatery III at 425 5th Avenue North #2, Nashville,

   Tennessee, 37243.

                             FACTUAL BACKGROUND

13. UTHSC hired Ms. Singer in or about 2010, but Ms. Singer worked in association with the

   Dental College since 2002 while she was in private practice.



                                            3
14. UTHSC offered Ms. Singer a full-time position as Director of Anaplastology in or about

   March 2015.

15. Anaplastology is the creation of prosthetics for individuals suffering from an absent,

   malformed, or disfigured portion of the anatomy, typically for the facial and cranial areas,

   and is a highly specialized field representing an intersection of art and medicine.

16. In the course of her employment with UTHSC, the University completely absorbed Ms.

   Singer’s private anaplastology practice.

17. During her employment, UTHSC consistently evaluated Ms. Singer’s performance as

   excellent, and most recently, UTHSC commemorated Ms. Singer’s work with a plaque

   from her department honoring her commitment to excellence in the field of Anaplastology

   and her patients.

18. Ms. Singer held a very specialized position and is one of only two anaplastologists in the

   State of Tennessee.

19. Ms. Singer received a number of awards and notable accomplishments while employed

   with UTHSC.

20. Ms. Singer, who identifies as a transgender woman, transitioned from male to female

   during the period of 2013 to 2015.

21. Ms. Singer announced to UTHSC in June 2015 that she would present herself in her day to

   day life as a woman from that time forward.

22. Ms. Singer frequently wears makeup.

23. Ms. Singer wears feminine clothing.

24. Ms. Singer does not speak with a deep tone of voice.




                                              4
25. As she occupied a non-tenure track position, Ms. Singer devoted the majority of her time

   to patient outreach and treating patients' problems with their maxillofacial prosthetics.

26. UTHSC acknowledged this in Ms. Singer’s performance reviews for both 2016 and 2017,

   where Dr. Richard Cagna, Director of the Advanced Prosthodontics Program, stated that

   Ms. Singer consistently exceeded expectations in this area and built a robust practice

   through the school's prosthodontic clinic.

27. UTHSC substantially benefitted from Ms. Singer's specialized and dedicated skillset, as

   Ms. Singer billed over $250,000.00 over the course of 2016 and 2017 in her clinical role.

28. Furthermore, Ms. Singer invented three medical devices during her employment with

   UTHSC, for which she earned a patent pending and a substantial research grant.

29. Ms. Singer also had three scholarly publications and contracts for anaplastology consulting

   services with St. Jude, Memphis VAMC, and TriCare.

30. Ms. Singer was featured on both local and national news programs for her work and

   accomplishments.

31. UTHSC was so pleased with Ms. Singer's level of work, that it commissioned her to sculpt

   four bronze busts of current and historical figures important to the school, including Gov.

   Winfield C. Dunn, for whom the College of Dentistry was named.

32. UTHSC prominently featured both Ms. Singer’s work products, such as the

   aforementioned bronze busts, and Ms. Singer herself in a video that played in the lobby of

   the College of Dentistry advertising the school’s curriculum and achievements of its

   faculty.




                                             5
33. Ms. Singer’s problems with her employment with UTHSC arose after Dr. Tim Hottel, Dean

   of the College of Dentistry, left his post and was replaced by Interim Dean Dr. John

   Covington in or about June 2017.

34. At the time of his departure, Dr. Hottel warned Ms. Singer to “watch out for Covington.”

35. When Ms. Singer pressed for more information, Dr. Hottel said that Dr. Covington “never

   liked you for what you are” in reference to her transgender identity.

36. Dr. Hottel stated that after Ms. Singer announced her transition, Dr. Covington would make

   faces of disgust whenever Ms. Singer’s name was mentioned.

37. Dr. Covington’s nonverbal communication demonstrated his discriminatory animus

   against Ms. Singer due to her transgender identity.

38. Dr. Covington also referred to anyone he did not respect as a “knucklehead” and referred

   to Ms. Singer as such on multiple occasions.

39. It was commonly known by UTHSC staff that Dr. Covington used the term “knucklehead”

   in a negative, derogatory manner.

40. Ms. Singer and Dr. Covington had limited interactions prior to his appointment as Interim

   Dean.

41. Ms. Singer and Dr. Covington had limited interactions prior to Ms. Singer announcing her

   transition.

42. Dr. Covington had no legitimate basis for expressing disgust or animus towards Ms. Singer.

43. Dr. Covington clearly demonstrated his discriminatory animus against Ms. Singer based

   on her transgender identity through his repeated expressions of disgust only after Ms.

   Singer announced her transition.




                                            6
44. Dr. Covington’s terse demeanor towards Ms. Singer in the few instances where they did

   interact served to reinforce Dr. Covington’s dislike of Ms. Singer based on her transgender

   identity.

45. At or about the end of January 2018, Ms. Chandra Alston in the UTHSC Human Resources

   office called Ms. Singer.

46. Ms. Alston told Ms. Singer that Dr. Covington met with Dr. Kennard Brown, Vice

   Chancellor of UTHSC, to discuss terminating Ms. Singer for ordering CBCT scans without

   a medical license.

47. Ms. Alston informed Ms. Singer that in the conversation between Dr. Brown and Dr.

   Covington, Dr. Brown stated incredulously “You want to fire her for helping kids with

   cancer? Get the fuck out of here.”

48. Ms. Singer immediately refuted this statement to Ms. Alston by replying that Dr. Jeffrey

   Brooks, Director of 3D Imaging, had issued orders by Ms. Singer’s request, to enable her

   to create 3D printed renderings for Ms. Singer’s St. Jude patients seeking maxillofacial

   prosthetics.

49. Ms. Singer has never ordered a CBCT scan without the oversight of a medically licensed

   professional.

50. Dr. Brown was aware of Dr. Covington’s active animus against Ms. Singer based on her

   transgender identity, and strongly opposed Dr. Covington’s discriminatory position.

51. On or about March 28, 2018, Ms. Singer was called into Dr. Cagna’s office to meet with

   him and Dr. Russell Wicks, Chair of the Prosthodontics Department.




                                            7
    52. In this meeting, Dr. Cagna and Dr. Wicks told Ms. Singer her contract was not being

        renewed because she did not have a Master’s degree, which was a requirement for faculty

        members according to the UTHSC employee handbook.

    53. Ms. Singer immediately pointed out that UTHSC employed two cis-gender1 female faculty

        members who did not have Master’s degrees but were working toward obtaining one.

    54. Ms. Singer proposed that she could also pursue a Master’s degree in order to continue her

        appointment as the Director of Anaplastology.

    55. However, when Ms. Singer offered this solution, Dr. Cagna changed course and claimed

        Ms. Singer’s termination was related to her billing.

    56. Dr. Wicks and Dr. Cagna suggested that Dr. Covington might be willing to let Ms. Singer

        remain in her position at a reduced salary, but she would lose her faculty position and her

        office.

    57. Ms. Singer responded that Dr. Covington clearly knew she would not accept a demotion

        from her faculty position and a reduction in her salary.

    58. Dr. Cagna and Dr. Wicks did not respond when Ms. Singer asked if her termination was

        truly based on her lack of a Master’s degree or her billing, as the reason had shifted over

        the course of the conversation.

    59. Ms. Singer reiterated that she was being singled out, that her performance reviews were

        excellent, and that she had done nothing wrong.

    60. Dr. Wicks agreed, stating, “it has nothing to do with your work.”

    61. As for the alleged billing issues, Mr. Dan Brown, Assistant Dean for UTHSC’s business

        and finance office, previously approached Ms. Singer in or about August 2017.


1
 The term “cis-gender” or “cis-gendered” refers to an individual whose gender identity conforms with the biological
sex he or she is assigned at birth.

                                                        8
62. Mr. Brown claimed that there had been an issue billing under Ms. Singer’s NPI number for

   durable medical equipment (“DME”) claims because she did not hold a medical license, in

   spite of the fact that Ms. Singer has successfully billed claims for DME under her own

   NPI number while she practiced as an independent anaplastologist from 2002 to 2010.

63. To resolve Mr. Brown’s concerns, Dr. Seeberg, former Dean of Clinical Affairs, offered to

   have UTHSC simply bill Ms. Singer’s lucrative services under Dr. Cagna’s NPI, with Dr.

   Cagna serving as Ms. Singer’s supervising medically licensed professional.

64. Dr. Cagna agreed and UTHSC approved this method, which is nearly identical to the

   manner in which UTHSC bills for student clinical services.

65. Ms. Singer understood that this would resolve any problems associated with billing for her

   services.

66. Ms. Singer was not informed at any point after this solution was proposed, adopted, and

   implemented of any further problems with her billing, until her termination meeting with

   Dr. Cagna and Dr. Wicks.

67. Since the meeting where Dr. Cagna and Dr. Wicks informed Ms. Singer her contract was

   not being renewed, Ms. Singer was granted an indefinite adjunct faculty status to enable

   her to complete certain cases, as there is no other individual employed by UTHSC who is

   sufficiently qualified or knowledgeable to take over her case load.

68. UTHSC’s decision to grant Ms. Singer adjunct faculty status to enable her complete her

   active cases, some of which she billed for DME under Dr. Cagna’s NPI, demonstrates that

   UTHSC had no issue with Ms. Singer continuing the DME billing arrangement that had

   been in place and that UTHSC’s problem with Ms. Singer was not related to any billing

   issue.



                                            9
 69. After Ms. Singer was informed her contract was not being renewed, Dr. Brown submitted

    several e-mails wherein he stated that her skillset was too valuable to the Memphis medical

    community, and that he would attempt to arrange for her to obtain a position with the

    Regional Medical Center, which is associated with UTHSC.

 70. Unfortunately, the Regional Medical Center did not have the room or the equipment for

    Ms. Singer to continue offering anaplastology services.

 71. Therefore, it is clear that Ms. Singer’s future career prospects have been seriously harmed

    by UTHSC’s discriminatory treatment based on her transgender identity.

COUNT I – SEX DISCRIMINATION IN VIOLATION OF TITLE VII OF THE CIVIL

    RIGHTS ACT OF 1964 – Discrimination on the Basis of Transgender Identity

 72. Plaintiff incorporates by reference paragraphs 1 through 71 as if set forth fully herein.

 73. Ms. Singer is a member of a protected class.

 74. Ms. Singer is a transgender female, and therefore a member of a protected class.

 75. Ms. Singer suffered an adverse employment action.

 76. Ms. Singer’s contract for employment was non-renewed on or about March 26, 2018, and

    she separated from employment with UTHSC on or about June 15, 2018.

 77. Ms. Singer was qualified for the position.

 78. Ms. Singer worked with UTHSC for over fifteen years and consistently received positive

    performance reviews.

 79. Ms. Singer was one of only two anaplastologists in the State of Tennessee, and regularly

    treated patients from across the southeastern region of the United States.

 80. Ms. Singer suffered less-favorable treatment than similarly-situated employees outside

    her protected class.



                                              10
81. Ms. Singer suffered different and less favorable treatment at UTHSC compared to her

   cis-gender female counterparts.

82. Initially, UTHSC claimed that it was non-renewing Ms. Singer's contract because Ms.

   Singer does not possess a Master's degree.

83. At least two cis-gender females, who also do not possess Master's degrees, are currently

   employed by UTHSC and have had their contracts renewed.

84. These cis-gendered females received preferential treatment from UTHSC, as their

   contracts were renewed, and Ms. Singer’s was not.

85. Dr. Covington began repeatedly making faces of disgust when Ms. Singer’s name was

   mentioned only after she announced her transition.

86. Dr. Covington does not make faces of disgust when cis-gendered females are mentioned

   in conversation.

87. UTHSC’s actions against Ms. Singer constitute discrimination on the basis of her sex.

88. UTHSC’s discrimination negatively impacted the terms and conditions of Ms. Singer’s

   employment and compensation.

89. UTHSC discriminated against Ms. Singer by negatively impacting the terms and

   conditions of her employment on the basis of her sex, in violation of Title VII of the Civil

   Rights Act of 1964, as amended, when it elected not to renew Ms. Singer’s contract for

   employment but renewed the contracts of cis-gender female employees, and permitted

   Dr. Covington to openly display his discriminatory animus by making faces of disgust

   whenever Ms. Singer’s name was mentioned.

90. As a direct and proximate result of UTHSC’s discriminatory actions, Ms. Singer was

   injured and suffered damages because of UTHSC’s illegal non-renewal of her contract.



                                           11
 91. UTHSC’s conduct caused Ms. Singer to suffer economic damages in the form of back-

    pay, front-pay, as well as compensatory damages in the form of humiliation,

    embarrassment, degradation, emotional distress, and mental anguish; punitive damages’

    as well as attorneys’ fees, costs, and expenses.

COUNT II – SEX DISCRIMINATION IN VIOLATION OF TITLE VII OF THE CIVIL

          RIGHTS ACT OF 1964 – Nonconformity with Gender Stereotypes

 92. Plaintiff incorporates by reference Paragraphs 1 through 91 as if fully set forth herein.

 93. Ms. Singer was born Matthew Singer, and assigned male gender at birth.

 94. Because Ms. Singer was assigned male gender at birth, she is a member of a protected

    category.

 95. Ms. Singer announced she would be living her daily life as a female in or about June

    2015, and that she had been transitioning to female since 2013.

 96. Ms. Singer now lives her daily life as a woman.

 97. Ms. Singer frequently wears makeup.

 98. Ms. Singer wears feminine clothing.

 99. Ms. Singer does not speak with a deep tone of voice.

 100.       Ms. Singer was employed by UTHSC at the time she announced her transition.

 101.       In presenting herself in her daily life as a female, Ms. Singer does not conform to

    male gender stereotypes.

 102.       Ms. Singer’s nonconformity with male gender stereotypes is evident from the fact

    that she dresses femininely and wears makeup.

 103.       This is particularly evident, as during the period of time from Ms. Singer’s date of

    hire until 2015, Ms. Singer presented herself in her daily life as a male by wearing



                                              12
   typically male clothing, wearing no makeup, and using male pronouns and a masculine

   name, Matthew.

104.      Ms. Singer suffered an adverse employment action.

105.      Ms. Singer’s contract for employment was non-renewed on or about March 26,

   2018, and she separated from employment with UTHSC on or about June 15, 2018.

106.      Ms. Singer was qualified for the position.

107.      Ms. Singer worked with UTHSC for over fifteen years and consistently received

   positive performance reviews.

108.      Ms. Singer was prominently featured in UTHSC’s promotional video discussing

   the College of Dentistry, its curriculum, and its faculty’s accomplishments.

109.      Ms. Singer was engaged to create bronze sculptures of prominent figures from

   UTHSC’s history.

110.      Ms. Singer received less preferential treatment in comparison to male employees

   who conform to male gender stereotypes.

111.      Specifically, no male employees who conform to male gender stereotypes had

   their contracts non-renewed at or about the same time as Ms. Singer’s contract was non-

   renewed.

112.      UTHSC’s actions against Ms. Singer constitute discrimination on the basis of her

   sex, specifically that she does not conform to male gender stereotypes.

113.      UTHSC’s discrimination negatively impacted the terms and conditions of Ms.

   Singer’s employment and compensation.

114.      UTHSC discriminated against Ms. Singer by negatively impacting the terms and

   conditions of her employment on the basis of her sex, in violation of Title VII of the Civil



                                           13
       Rights Act of 1964, as amended, when it elected not to renew Ms. Singer’s contract for

       employment but renewed the contracts of male employees who do conform to male

       gender stereotypes

   115.       As a direct and proximate result of UTHSC’s discriminatory actions, Ms. Singer

       was injured and suffered damages because of UTHSC’s illegal non-renewal of her

       contract.

   116.       UTHSC’s conduct caused Ms. Singer to suffer economic damages in the form of

       back-pay, front-pay, as well as compensatory damages in the form of humiliation,

       embarrassment, degradation, emotional distress, and mental anguish; punitive damages’

       as well as attorneys’ fees, costs, and expenses.

                                    PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for relief as follows:

   1. A declaratory judgment that the practices complained of herein are unlawful under Title

       VII of the Civil Rights Act of 1964;

   2. Pre-judgment and post-judgment interest, as provided by law;

   3. Equitable relief in the form of reinstatement;

   4. An award of money damages in the form of front pay, back pay, fringe benefits, and

       compensatory damages, and penalties in an exact amount to be determined at trial;

   5. An award of punitive damages;

   6. Costs and expenses of this action incurred herein, including reasonable attorneys’ fees

       and expert fees;

   7. That this matter be tried by a jury;




                                                14
   8. Any and all such other and further legal and equitable relief as this Court deems

       necessary, just, and proper.

Dated: July 8, 2019                         Respectfully Submitted,

                                              s/ Laura Ann E. Bailey
                                            Alan G. Crone, TN Bar No. 014285
                                            Laura Ann E. Bailey, TN Bar No. 027078
                                            Bailey H. Dorsey, TN Bar No. 033664
                                            The Crone Law Firm, PLC
                                            88 Union Avenue, 14th Floor
                                            Memphis, TN 38103
                                            Telephone: 901-737-7740
                                            Facsimile: 901-474-7926
                                            acrone@cronelawfirmplc.com
                                            lbailey@cronelawfirmplc.com
                                            bdorsey@cronelawfirmplc.com
                                            Attorneys for Plaintiff




                                              15
